DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The parentheses around the definition of Rb4 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-16, 29, 31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al (JP 2008-290980 and its machine translation).
Kawakami et al disclose a photoresist composition which is suitable for EUV or EB exposure (instant claims 19, 34 ([0175]), wherein composition comprises a polymer and acid generator, wherein the acid generator may include a compound such as (b-13-6), wherein two of the instant Rx1 to Rx4 join to form a ring and of the other two are H (instant claim 25, 29), the instant Ry1 and Ry2 are each H, and three of the instant Rz1 or Rz4 are H, with the other having a sulfonate anion, and ----- - - -  is a single bond (instant claims 14, 17, 20, 21, 22, 35):

    PNG
    media_image1.png
    89
    476
    media_image1.png
    Greyscale

The cation comprises a compound of formula:

    PNG
    media_image2.png
    129
    211
    media_image2.png
    Greyscale

In the formula, each of R1"-R3",R5"-R6 represents an aryl group or an alkyl group ; and R 1 ″ and R 3 ″ each independently represents an alkyl group or an alkyl group ; Any 2 may be bonded together to form a ring with a sulfur atom in the formula ; at least one of R 1 ″ - R 3 ″ represents an aryl group and at least one of R 5 ″ - R 6 ″ represents an aryl group. ]
The aryl group of R 1 ″ to R 3 ″ is not particularly limited, for example, an unsubstituted aryl group having 6 to 20 carbon atoms. The substitution aryl group by which some or all of the hydrogen atom of the aryl group that is not replaced [ this ] was replaced with an alkyl group, an alkoxy group, an alkoxy alkyloxy group, an alkoxy carbonyl alkyloxy group, a halogen atom, a hydroxyl group, etc. is mentioned.As the unsubstituted aryl group, an aryl group having 6 to 10 carbon atoms is preferred because it can be synthesized at low cost. Specific examples thereof include a phenyl group and a naphthyl group.
[0028]When any one of R 1 ″ to R 3 ″ is bonded to each other to form a ring together with a sulfur atom in the formula, it is preferable that each of R 2 ″ and R 3 ″ forms a 3 - to 10 membered ring including a sulfur atom, and it is particularly preferable that the sulfur atom forms a 5 - to 7 membered ring.When any of R 1 ″ to R 3 ″ is bonded to each other to form a ring together with a sulfur atom in the formula, it is preferable that the remaining one of R 2 ″ and R 2 ″ is an aryl group. Examples of the aryl group include the same aryl groups as those of R 1 ″ to R 3 ″.
Examples include those having halogen (F) atom, halogenated alkyl, or acid dissociable group (14-16, 20-24, 35, 36;[0025]):

    PNG
    media_image3.png
    249
    350
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    194
    214
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    306
    213
    media_image5.png
    Greyscale


The method of forming a pattern with the resist meets the limitations of the instant claims 18, 33, 34.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kawakami et al choosing as the anion of the PAG, the compound (b-13-6) as taught as an example by the reference, in combination with a cation as described above. The resultant material and method would meet the limitations of the instant claims.
Claims 1, 2, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al in view of in view of Maruyama (9,122,154).
Kawakami et al has been discussed above and teaches a PAG anion as claimed by the instant claims 1, 2, 8, and 12. The reference teaches that the cations may be selected from a broad example of groups including aryl groups having non-limiting substituents, but fails to specifically teach that as claimed by the instant claims.
Maruyama discloses a PAG having a similar general structure to that of the primary reference, wherein the cation may have the following formula, taught to be equivalent to those disclosed by the primary reference:


    PNG
    media_image6.png
    112
    205
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    121
    214
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    115
    204
    media_image8.png
    Greyscale

These compounds meet the limitations of the cation in the instant claims 1 and 11. 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kawakami et al choosing as the anion of the PAG, the compound (b-13-6) as taught as an example by the reference, in combination with a cation as taught by Maruyama as described above and taught to be known and equivalent to those of Kawakami et al. The resultant material and method would meet the limitations of the instant claims.

Claims 1, 2, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al in view of Tsuchimura et al (8,900,791).
Kawakami et al has been discussed above and teaches a PAG anion as claimed by the instant claims 1, 2, 8, and 12. The reference teaches that the cations may be selected from a broad example of groups including aryl groups having non-limiting substituents, but fails to specifically teach that as claimed by the instant claims.
Tsuchimura et al disclose a PAG having a similar general structure to that of the primary reference, wherein the cation may have the following formula, taught to be equivalent to those disclosed by the primary reference:


    PNG
    media_image9.png
    175
    202
    media_image9.png
    Greyscale

These compounds meet the limitations of the cation in the instant claims 1 and 10. 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kawakami et al choosing as the anion of the PAG, the compound (b-13-6) as taught as an example by the reference, in combination with a cation as taught by Tsuchimura et al as described above and taught to be known and equivalent to those of Kawakami et al. The resultant material and method would meet the limitations of the instant claims.

Claims 1-5, 8, 11-14, 16-28, 31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (JP 2017-102267 and its machine translation).
Kinoshita et al disclose an EB or EUV ([0250], [0305], [0309]) resist composition comprising a polymer and a PAG comprising a cation having a structure meeting the limitations of the instant claims, and an anion having a cyclic structure according to the instant claims 1-5, 8, 11-14, 16-28, 31, 33-35 ([0129]-[0138]).


    PNG
    media_image10.png
    145
    191
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    193
    182
    media_image11.png
    Greyscale

In the anion, the instant Rz groups include the anion(s), two Rx and two Ry groups join to form a ring having two carbon atoms and p is 2, and each of R22 to R24 of the cation may include a sulfonyl group, or a substituent include a fluorine or fluorinated alkyl, hydroxy, alkoxycarbonyloxy (alkyl groups on preferred cations as substituents include t-butyl groups, thus one of skill in the art would have envisaged an acid dissociable group as claimed).

    PNG
    media_image12.png
    208
    130
    media_image12.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kinoshita et al choosing as the anion of the PAG, the compound (1-2) as taught as an example by the reference, in combination with a cation as described above. The resultant material and method would meet the limitations of the instant claims.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al in view of Tsuchimura et al 
Kinoshita et al has been discussed above and teaches a PAG anion as claimed by the instant claims 1. The reference teaches that the cations may be selected from a broad example of groups including aryl groups having non-limiting substituents, but fails to specifically teach that as claimed by the instant claims.
Tsuchimura et al disclose a PAG having a similar general structure to that of the primary reference, wherein the cation may have the following formula, taught to be equivalent to those disclosed by the primary reference:


    PNG
    media_image9.png
    175
    202
    media_image9.png
    Greyscale

These compounds meet the limitations of the cation in the instant claims 1 and 10. 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kinoshita et al choosing as the anion of the PAG, the compound (1-2) as taught as an example by the reference, in combination with a cation as taught by Tsuchimura et al as described above and taught to be known and equivalent to those of Kinoshita et al. The resultant material and method would meet the limitations of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,649,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘330 patent claims an EB/EUV resist composition andan anion meeting the structural limitations of the above claims, and the cation is defined as meeting the limitations of those having a fluorine or fluorinated alkyl group and/or electron withdrawing group. The resist is defined as being used in a pattern forming method as claimed, therefore it would have been obvious to one of ordinary skill in the art to prepare the material of the ‘330 patent and result in a material and method which also meets the limitations of the instant claims.

Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-28 of copending Application No. 16/421125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘125 application claims a resist composition comprising an acid generator anion meeting the structural limitations of the instant claims, and a cation defined as including the groups as claimed: a sulfonyl (susbstituent and in a ring, a F and fluorinated alky;, an EWG group, and an acid-dissociable group). It would have been obvious to one of ordinary skill in the art to prepare the material of the ‘125 application and result in a material and method which also meets the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722